[DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS
                                                                            FILED
                                   FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                                    ________________________ ELEVENTH CIRCUIT
                                                                          OCT 5, 2011
                                            No. 11-12668                  JOHN LEY
                                                                            CLERK
                                        Non-Argument Calendar
                                      ________________________

                               D.C. Docket No. 2:11-cv-01806-WMA

TAFT J. PERRY, JR.,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellant,

                                                versus

UNIVERSITY OF ALABAMA AT BIRMINGHAM,
UAB Undergraduate Admission,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Alabama
                                  ________________________

                                           (October 5, 2011)

Before TJOFLAT, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

         Taft J. Perry, Jr. appeals pro se from the district court’s sua sponte dismissal
of his amended complaint for want of prosecution. On appeal, Perry does not

challenge the district court’s dismissal of his suit, but instead argues the merits of

his complaint that he was denied admission to the undergraduate program at the

University of Alabama at Birmingham because defendants improperly calculated

some of the grades he received at a prior university.

      We may affirm a decision of the district court on any ground supported by

the record. Bircoll v. Miami-Dade Cnty., 480 F.3d 1072, 1088 n.21 (11th Cir.

2007). Pro se pleadings are construed liberally. Hughes v. Lott, 350 F.3d 1157,

1160 (11th Cir. 2003). Issues not briefed on appeal are deemed abandoned.

Access Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004).

      A court shall dismiss a case proceeding in forma pauperis “at any time if the

court determines that . . . the action . . . fails to state a claim upon which relief may

be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii). A pleading that states a claim for

relief must contain “a short and plain statement of the grounds for the court’s

jurisdiction,” as well as “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(1)-(2).

      Perry has abandoned any challenge to the district court’s dismissal of his

amended complaint by failing to raise that issue in his appellate brief. Moreover,

the district court did not err in dismissing Perry’s complaint because Perry did not

                                            2
assert any federal constitutional or statutory violation in his complaint.

      AFFIRMED.




                                          3